     Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 1 of 33




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


LATOYA R.,

     Plaintiff,

v.                                          CIVIL ACTION FILE

                                            NO. 1:19-cv-03938-AJB
ANDREW SAUL, Commissioner,
Social Security Administration,

     Defendant.


                             ORDER AND OPINION1

        Plaintiff Latoya R. brought this action pursuant to §§ 205(g) and 1631(c) of

the Social Security Act, 42 U.S.C. §§ 405(g) and 1383(c)(3), to obtain judicial

review of the final decision of the Commissioner of the Social Security

Administration (“the Commissioner”) denying her application for social security

disability insurance benefits (“DIB”) and supplemental security income benefits




        1
             The parties have consented to the exercise of jurisdiction by the
undersigned pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of
Civil Procedure. (See Dkt. Entries dated 1/24/2020 & 1/27/2020). Therefore, this
Order constitutes a final Order of the Court.
     Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 2 of 33




(“SSI”) under the Social Security Act.2 For the reasons set forth below, the Court

AFFIRMS the final decision of the Commissioner.

I.      PROCEDURAL HISTORY

        Plaintiff filed applications for SSI and DIB in or around February 2017,

alleging disability commencing on August 9, 2016.3 [Record (hereinafter “R”)

201-12]. Plaintiff’s applications were denied initially and on reconsideration.

[R56-57, 82-83]. Plaintiff then requested a hearing before an Administrative Law

Judge (“ALJ”).         [R138-39].       An evidentiary hearing was held on

September 11, 2018. [R33-50]. The ALJ issued a decision on November 5, 2018,



        2
              Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.,
provides for SSI. Title II of the Social Security Act provides for DIB.
42 U.S.C. § 401, et seq. Unlike DIB claims, SSI claims are not tied to the
attainment of a particular period of insurance eligibility. Baxter v. Schweiker,
538 F. Supp. 343, 350 (N.D. Ga. 1982). Otherwise, the relevant law and
regulations governing the determination of disability under a claim for DIB are
nearly identical to those governing the determination under a claim for SSI. Wind
v. Barnhart, 133 Fed. Appx. 684, 690 n.4 (11th Cir. June 2, 2005) (citing McDaniel
v. Bowen, 800 F.2d 1026, 1031 n.4 (11th Cir. 1986)). Thus, in general, the legal
standards to be applied are the same regardless of whether a claimant seeks DIB,
to establish a “period of disability,” or to recover SSI, although different statutes
and regulations apply to each type of claim. See 42 U.S.C. § 1383(c)(3)
(establishing that the judicial provisions of 42 U.S.C. § 405(g) are fully applicable
to claims for SSI). Therefore, to the extent that the Court cites to DIB cases, statutes,
or regulations, they are equally applicable to Plaintiff’s SSI claims, and vice versa.
        3
            Plaintiff initially alleged an onset date of January 14, 2017, and
subsequently amended it to August 9, 2016. [R200-12].
                                         2
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 3 of 33




denying Plaintiff’s application on the ground that she had not been under a

“disability” at any time through the date of the decision. [R17-28]. Plaintiff sought

review by the Appeals Council, and the Appeals Council denied Plaintiff’s request

for review on July 12, 2019, making the ALJ’s decision the final decision of the

Commissioner. [R1-6].

      Plaintiff then initiated this action on September 3, 2019, seeking review of

the Commissioner’s decision. [Doc. 1]. The answer, [Doc. 6], and transcript,

[Doc. 8], were filed on December 20, 2019. On January 24, 2020, Plaintiff filed a

brief in support of her petition for review of the Commissioner’s decision,

[Doc. 10]; on February 26, 2020, the Commissioner filed a response in support of

the decision, [Doc. 11]; and on March 4, 2020, Plaintiff filed a reply brief in support

of her petition for review of the Commissioner’s decision, [Doc. 12]. The matter

is now before the Court upon the administrative record, the parties’ pleadings, and

the parties’ briefs, and it is accordingly ripe for review pursuant to

42 U.S.C. §§ 405(g) and 1383(c)(3).4




      4
             Neither party requested oral argument. (See Dkt.).
                                        3
      Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 4 of 33




II.      STANDARD FOR DETERMINING DISABILITY

         An individual is considered disabled for purposes of disability benefits if he

is unable to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The impairment

or impairments must result from anatomical, psychological, or physiological

abnormalities which are demonstrable by medically accepted clinical or laboratory

diagnostic techniques and must be of such severity that the claimant is not only

unable to do previous work but cannot, considering age, education, and work

experience, engage in any other kind of substantial gainful work that exists in the

national economy. 42 U.S.C. §§ 423(d)(2)-(3), 1382c(a)(3)(B), (D).

         The burden of proof in a Social Security disability case is divided between

the claimant and the Commissioner. The claimant bears the primary burden of

establishing the existence of a “disability” and therefore entitlement to disability

benefits.    20 C.F.R. §§ 404.1512(a), 416.912(a).        The Commissioner uses a

five-step sequential process to determine whether the claimant has met the burden

of proving disability. 20 C.F.R. §§ 404.1520(a), 416.920(a); Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001); Jones v. Apfel, 190 F.3d 1224, 1228

                                          4
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 5 of 33




(11th Cir. 1999), superseded by Social Security Ruling (“SSR”) 00-4p,

2000 WL 1898704 (Dec. 4, 2000),5 on other grounds as stated in Washington v.

Comm’r of Soc. Sec., 906 F.3d 1353, 1360-61 (11th Cir. 2018). The claimant must

prove at step one that he is not undertaking substantial gainful activity.

20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). At step two, the claimant must

prove that he is suffering from a severe impairment or combination of impairments

that significantly limits his ability to perform basic work-related activities.

20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). At step three, if the impairment

meets one of the listed impairments in Appendix 1 to Subpart P of Part 404 (Listing

of Impairments), the claimant will be considered disabled without consideration of



      5
              Social Security Rulings are published under the authority of the
Commissioner of Social Security and are binding on all components of the
administrative process. Sullivan v. Zebley, 493 U.S. 521, 530 n.9 (1990),
superseded by statute on other grounds as stated in Colon v. Apfel,
133 F. Supp. 2d 330, 338-39 (S.D.N.Y. 2001); Tauber v. Barnhart,
438 F. Supp. 2d 1366, 1377 n.6 (N.D. Ga. 2006) (Story, J.) (citing
20 C.F.R. § 402.35(b)(1)). Although SSRs do not have the force of law, they are
entitled to deference so long as they are consistent with the Social Security Act and
regulations. Massachi v. Astrue, 486 F.3d 1149, 1152 n.6 (9th Cir. 2007);
Salamalekis v. Comm’r of Soc. Sec., 221 F.3d 828, 832 (6th Cir. 2000) (“If a Social
Security Ruling presents a reasonable construction of an ambiguous provision of
the Act or the agency’s regulations, we usually defer to the SSR.”); Minnesota v.
Apfel, 151 F.3d 742, 748 (8th Cir. 1998) (“Social Security Rulings, although entitled
to deference, are not binding or conclusive.”); Pass v. Chater, 65 F.3d 1200,
1204 n.3 (4th Cir. 1995); Gordon v. Shalala, 55 F.3d 101, 105 (2d Cir. 1995);
Andrade v. Sec’y of Health and Human Servs., 985 F.2d 1045, 1051 (10th Cir. 1993).
                                       5
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 6 of 33




age, education, and work experience.           20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii). At step four, if the claimant is unable to prove the existence of

a listed impairment, he must prove that his impairment prevents performance of

past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). At step

five, the regulations direct the Commissioner to consider the claimant’s residual

functional capacity (“RFC”), age, education, and past work experience to

determine whether the claimant can perform other work besides past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).       The Commissioner must

produce evidence that there is other work available in the national economy that

the claimant has the capacity to perform. Doughty, 245 F.3d at 1278 n.2. To be

considered disabled, the claimant must prove an inability to perform the jobs that

the Commissioner lists. Id.

      If at any step in the sequence a claimant can be found disabled or not disabled,

the    sequential     evaluation     ceases     and     further    inquiry     ends.

20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Despite the shifting of burdens at step

five, the overall burden rests on the claimant to prove that he is unable to engage

in any substantial gainful activity that exists in the national economy. Doughty,

245 F.3d at 1278 n.2; Boyd v. Heckler, 704 F.2d 1207, 1209 (11th Cir. 1983),



                                       6
   Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 7 of 33




superseded by statute on other grounds by 42 U.S.C. § 423(d)(5), as recognized in

Elam v. R.R. Ret. Bd., 921 F.2d 1210, 1214 (11th Cir. 1991).

III.   SCOPE OF JUDICIAL REVIEW

       A limited scope of judicial review applies to a denial of Social Security

benefits by the Commissioner. Judicial review of the administrative decision

addresses three questions: (1) whether the proper legal standards were applied;

(2) whether there was substantial evidence to support the findings of fact; and

(3) whether the findings of fact resolved the crucial issues. Washington v. Astrue,

558 F. Supp. 2d 1287, 1296 (N.D. Ga. 2008); Fields v. Harris, 498 F. Supp. 478,

488 (N.D. Ga. 1980). This Court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner. Dyer v. Barnhart,

395 F.3d 1206, 1210 (11th Cir. 2005).       If substantial evidence supports the

Commissioner’s factual findings and the Commissioner applies the proper legal

standards, the Commissioner’s findings are conclusive.         Lewis v. Callahan,

125 F.3d 1436, 1439-40 (11th Cir. 1997); Barnes v. Sullivan, 932 F.2d 1356, 1358

(11th Cir. 1991); Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990); Walker

v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987) (per curiam); Hillsman v. Bowen,

804 F.2d 1179, 1180 (11th Cir. 1986) (per curiam); Bloodsworth v. Heckler,

703 F.2d 1233, 1239 (11th Cir. 1983).

                                        7
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 8 of 33




      “Substantial evidence” means “more than a scintilla, but less than a

preponderance.” Bloodsworth, 703 F.2d at 1239. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion, and it must

be enough to justify a refusal to direct a verdict were the case before a jury.

Richardson v. Perales, 402 U.S. 389, 401 (1971); Hillsman, 804 F.2d at 1180;

Bloodsworth, 703 F.2d at 1239. “In determining whether substantial evidence

exists, [the Court] must view the record as a whole, taking into account evidence

favorable as well as unfavorable to the [Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986) (per curiam). Even where there is

substantial evidence to the contrary of the ALJ’s findings, the ALJ decision will

not be overturned where “there is substantially supportive evidence” of the ALJ’s

decision. Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991). In contrast,

review of the ALJ’s application of legal principles is plenary. Foote v. Chater,

67 F.3d 1553, 1558 (11th Cir. 1995); Walker, 826 F.2d at 999.




                                      8
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 9 of 33




IV.   STATEMENT OF FACTS6

          A. Background

      Plaintiff alleges that she became disabled at age thirty-four due to epilepsy,

bipolar disorder, anxiety disorder, headaches, back problems, high blood pressure,

and panic disorder. [R201, 212, 235]. She has a high-school education, two years

of college, and past work as a customer-service clerk. [R47, 236]. Plaintiff alleges

in her appeal of the denial of benefits that the ALJ erred in her consideration of

Plaintiff’s noncompliance with medication, which led her to further err in her

consideration of whether Plaintiff’s condition met or was equal to the Listing of

Impairments for epilepsy. [Doc. 10 at 9-14].

          B. Lay Testimony

      In a function report dated October 3, 2017, Plaintiff reported that epilepsy

and the frequency of her seizures limited her ability to work. [R253]. She indicated

that bright lights, stress, and repeated use of computers were triggers. [R253]. She

reported that she was tired most of the time, took several one-to-two-hour naps

throughout the day, and had “extremely little energy.” [R254]. She stated that her



      6
             In general, the records referenced in this section are limited to those
deemed by the parties to be relevant to this appeal. [See Docs. 10, 11, 12; see also
Doc. 9 (Sched. Ord.) at 3-4 (“The issues before the Court are limited to the issues
properly raised in the briefs.”)].
                                       9
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 10 of 33




seizures were sporadic, that the exact cause was unknown, and that they could be

triggered by even small amounts of stress. [R256-57]. She also indicated that

effects of her repeated and frequent seizures included a loss of memory and

difficulty staying on track. [R258].

      At the hearing taking place before the ALJ on September 11, 2018, Plaintiff

testified that she had been asked to resign from her last job due to too many days

off. [R38-39]. She also indicated that there was a relationship between her seizure

activity and her menstrual cycle. [R39].

      Plaintiff testified that she took her medication as prescribed but that she had

“some trouble” getting all of her medications due to the fact that she did not have

health insurance at the time. [R39]. She stated that her doctor, Dr. Syed, gave her

samples of one of her medications, Vimpat,7 which would otherwise cost about

$900 per month, adding, “He’s not able to always provide samples. So when he

runs out, it can be a little difficult to afford that medication. So sometimes there’s

a little lull in between me getting it.” [R39-40]. She reported that she had contacted

the manufacturer of Vimpat to try to get on some sort of compassionate program



      7
               Vimpat (lacosamide) is an anticonvulsant medication used alone and
in combination with other medications to control certain types of seizures.
MedlinePlus, Lacosamide, https://medlineplus.gov/druginfo/meds/a609028.html
(last visited 3/21/2021).
                                        10
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 11 of 33




but that they only offered coupons for five to ten dollars off. [R40]. She also

indicated that because of her lack of health insurance, she had not had an

ambulatory EEG8 that Dr. Syed recommended. [R43].

      Plaintiff also testified that she had used marijuana “occasionally” because

there were several people on a Facebook epilepsy support group who suggested

that it would help reduce the number of seizures she had and because it had helped

her with depression in the past. [R40]. She stated, however, that because she had

lost her job, it had become unaffordable and was “something that I no longer

partake in.” [R40-41].

      Plaintiff further testified that she had “grand mal” seizures two to three times

a month 9 and partial “absence” seizures generally about two to three times a




      8
              An electroencephalogram (“EEG”) is a test to measure the electrical
activity of the brain. An ambulatory EEG will be ordered when it is necessary to
monitor brain activity for a longer period. In such case, in addition to the electrodes,
the patient will wear or carry a special recorder for up to three days while she goes
about her normal routine, or the patient may be asked to stay overnight in a special
EEG monitoring unit where brain activity will be continuously monitored.
MedlinePlus, EEG, https://medlineplus.gov/ency/article/003931.htm (last visited
3/21/2021).
       9
              “Grand mal” seizures are also called generalized tonic-clonic seizures.
MedlinePlus,              Generalized               Tonic-Clonic               Seizure,
https://medlineplus.gov/ency/article/000695.htm (last visited 3/21/2021). They
involve the whole body and often involve rigid muscles followed by violent muscle
contractions and loss of consciousness. Id.
                                        11
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 12 of 33




week.10 [R41]. She reported that the grand mal seizures were accompanied by

migraine headaches and a great amount of pain in her stomach and back. [R42].

She indicated that after a seizure, she would spend the rest of the day sleeping, and

the effects would carry over through the next day. [R42-43].

           C. Medical Records

      Plaintiff had her first seizure on January 4, 2015. [R438, 445]. At the

Eastside Medical Center emergency room, she reported that the seizure lasted about

two minutes, involved a loss of consciousness and tongue biting, and left her with

confusion. [R438]. A toxicology report was positive for cannabinoids. [R443].

She was directed to follow up with a neurologist for further workup and an EEG.

[R445].

      Notes from the Eastside Medical Center emergency room indicate that

Plaintiff had a seizure at work June 23, 2015. [R414]. She had run out of the




      10
             “Absence seizure” is the term for a type of seizure involving staring
spells and a disturbance of brain function due to abnormal electrical activity in the
brain.                         MedlinePlus,              Absence            Seizure,
https://medlineplus.gov/ency/article/000696.htm (last visited 3/21/2021). This
type of seizure usually lasts less than fifteen seconds. Id.
                                       12
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 13 of 33




Keppra11 she had been prescribed and that prior to running out, she had cut her

dosage in half due to side effects. [R414].

      Plaintiff returned to the Eastside Medical Center emergency room on

February 28, 2016, after having three seizures that day. [R411]. It was noted that

she had not taken her Keppra in three days. [R411].

      Plaintiff was treated at Eastside Behavioral Health Associates on several

occasions in 2016. [R285-312]. At her first appointment, which took place on

June 28, 2016, Plaintiff reported that she had been diagnosed as bipolar at age

fifteen; was sexually molested at age eight; had made two suicide attempts; and

had six miscarriages and two ectopic pregnancies. [R309]. She reported that she

had been working as a customer-service representative for an exterminator

company and had suffered fifteen seizures since starting six months earlier because

it was so stressful. [R309]. Her reported medications included Oxtellar XR.12

[R310].



      11
            Keppra is a brand name for levetiracetam, an anticonvulsant
medication typically used to treat certain types of seizures. MedlinePlus,
Levetiracetam, https://medlineplus.gov/druginfo/meds/a699059.html (last visited
3/21/2021).
      12
              Oxtellar XR is a brand name for extended-release oxcarbazepine
tablets, an anticonvulsant medication used in combination with other medications
to control certain types of seizures. The extended-release tablet is usually taken
                                       13
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 14 of 33




      At a visit to Eastside Behavioral Health Associates taking place on

August 24, 2016, Plaintiff admitted to being noncompliant with her medication,

secondary to a seizure, and to being a daily marijuana smoker since age fourteen.

[R299-300]. Plaintiff was diagnosed with major depressive disorder, recurrent,

severe, without psychotic symptoms; unspecified personality disorder; and

cannabis use disorder, moderate. [R301].

      Plaintiff was seen at Eastside Medical Center on September 20, 2016, after

she fell in the shower and hit her head. [R385]. Notes indicate no acute intracranial

abnormality, and positional vertigo was suspected. [R337, 385].

      The last reported session at Eastside Behavioral Health Associates took place

on October 19, 2016. [R287]. Plaintiff reported that she had managed to keep her

job with neurologist documentation and that she was pursuing a master’s degree

but that she had to quit secondary to her seizures. [R287-88]. She continued to

report daily marijuana use. [R287]. Plaintiff was diagnosed with major depressive

disorder, recurrent, severe, without psychotic symptoms; unspecified personality

disorder; and cannabis use disorder, moderate, dependence. [R288].




once a day on an empty stomach.                 MedlinePlus, Oxcarbazepine,
https://medlineplus.gov/druginfo/meds/a601245.html (last visited 3/21/2021).
                                       14
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 15 of 33




      On January 23, 2017, Plaintiff came under the care of neurologist Badar H.

Syed, M.D., for her seizures.       [R334].    Plaintiff complained that she had

experienced an increase in seizures over the past week, including a seizure the night

before. [R334]. Plaintiff reported that she had lost her job and health insurance

and that because she could not afford her Oxtellar and Vimpat, she quit using the

Oxtellar and was mainly using Vimpat samples. [R334]. Plaintiff’s husband

reported that her seizures were better controlled with the combination of Oxtellar

and Vimpat but that she was on the combination for only about a month; that she

had two generalized tonic-clonic seizures in her sleep during the past weekend; and

that she was averaging four to five generalized tonic-clonic seizures per month.

[R334]. Plaintiff also reported that she missed an ambulatory EEG appointment

because she slept through it. [R334, 336].

      Dr. Syed assessed intractable complex partial seizure with or without

secondary generalization. [R335]. He noted that since Plaintiff had lost her health

insurance, she had not been able to continue her Oxtellar and Vimpat combination

regimen; that while she had been on the combination for just a few weeks, it did

help her seizures; and that Keppra caused her dizziness and mild behavioral side

effects. [R335]. He further noted that Plaintiff had two nocturnal generalized

tonic-clonic seizures over past two weekends and was averaging four to five

                                       15
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 16 of 33




generalized tonic-clonic seizures per month. [R335]. Dr. Syed gave Plaintiff “a

bunch” of Vimpat samples and recommended that she contact UCB Pharma to

obtain free Vimpat on compassionate grounds; discontinued Oxtellar “due to

financial reasons”; ordered oxcarbazepine13; and ordered an ambulatory EEG to be

completed “down the road once the health insurance is reinstated.” [R335].

      On June 20, 2017, Arthur Schiff, M.D., reviewed Plaintiff’s medical record

and opined that she did not have any exertional limitations but that she should avoid

all exposure to hazards. [R77-78]. Dr. Schiff additionally opined that listing-level

severity had not been established. [R78].

      Plaintiff was again treated at the Eastside Medical Center emergency room

on June 24, 2017, with complaints of seizures and back pain. [R366, 475-81]. She

reported that she had two seizures that day and that that her pain began after the

second seizure. [R475]. It was noted that she had run out of medication two days

earlier. [R366, 475].

      A psychological consultative examination was conducted on July 6, 2017,

by Scott Duncan, Ph. D. [R315-18]. Plaintiff reported that she had not felt the




      13
             Immediate-release oxcarbazepine tablets are usually taken every
twelve hours, with or without food.             MedlinePlus, Oxcarbazepine,
https://medlineplus.gov/druginfo/meds/a601245.html (last visited 3/21/2021).
                                       16
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 17 of 33




need to seek formal mental-health treatment in the last six months; that she was not

taking any mental-health medications; that she smoked marijuana daily; and that

she was limited only by her physical health issues and frequent seizures. [R316].

The only diagnoses given were mild cannabis-use disorder; self-reported physical

issues; and the psychosocial and environmental problem of lack of full-time

employment. [R318].

      Plaintiff returned to Dr. Syed on July 24, 2017, with complaints of weight

loss, blurred vision, vertigo/dizziness, ringing in her ears, and back pain.

[R331, 484]. She reported that she had four to five grand mal seizures since her

last office visit and that she ended up going to Eastside Medical Clinic because a

seizure caused her to fall and hurt her back. [R484]. Plaintiff told Dr. Syed that

her seizures were better, with one seizure during the week of her menstrual cycle,

and that her seizures were “under control” unless she missed her medication for

financial reasons. [R484]. It was noted that Plaintiff had been approved for free

Vimpat through UCB; that she had a breakthrough seizure on July 4 because she

ran out of oxcarbazepine due to financial reasons; and that she had failed to increase

her Vimpat as she had been instructed during a visit taking place on April 24, 2017.

[R484-85]. Dr. Syed continued oxcarbazepine and Vimpat; again directed Plaintiff



                                        17
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 18 of 33




to increase the Vimpat; and gave Plaintiff “a bunch” of samples of Oxtellar and

Vimpat. [R485].

      A head CT was taken at Eastside’s main campus on September 17, 2017,

because of a history of headache and vomiting. [R353]. Results were normal.

[R353].

      Plaintiff was seen in the Eastside Emergency Room on September 24, 2017,

for “trauma.” [R354]. Imaging of her lumbar spine was normal. [R354].

      Dr. Emerson Ham, M.D., reviewed Plaintiff’s medical record on

December 7, 2017, and concluded that she retained a medium exertional level, with

additional postural and environmental limitations. [R93-96]. He also opined that

listing-level severity had not been established. [R95].

      At an appointment with Dr. Syed taking place on February 1, 2018, Plaintiff

repeated her report of one-to-two generalized tonic-clonic seizures per month,

which usually took place during the week of her menstrual cycle. [R465-66]. She

also reported “spacing out,” in the sense of losing track of time while talking on

the phone or watching television, once or twice per day. [R465]. Plaintiff’s

examination was essentially normal, including a benign gait. [R465]. It was noted

that Plaintiff had been unable to increase Vimpat as directed due to dizziness and

that she continued to take oxcarbazepine. [R465]. Dr. Syed directed Plaintiff to

                                       18
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 19 of 33




split the Vimpat into morning and evening doses; started topiramate14; continued

oxcarbazepine; and gave Plaintiff a requisition for a blood test, as she was overdue.

[R466].

      Plaintiff returned to Dr. Syed on April 30, 2018, for follow-up. [R457]. She

reported that she forgot to pick up the prescription for topiramate, that she was not

splitting her Vimpat doses, and that she had not gone for blood tests, as discussed

during the last visit. [R457-58]. She also stated that she had not had a generalized

tonic-clonic seizure for thirty-five days after the last visit but that she then started

having seizures after her dog died. [R457].

           D. Vocational-Expert Testimony

      At the hearing before the ALJ, a vocational expert (“VE”) testified that

Plaintiff had past work as a customer-service clerk. [R47]. When asked about the

vocational capabilities of a hypothetical person of Plaintiff’s age, education, and

work history, who was limited to medium work and could not climb ladders, ropes,

or scaffolding, may only frequently kneel, crouch, crawl, balance, stoop, or climb




      14
             Topiramate is an anticonvulsant medication that is used to treat certain
types of seizures, including grand mal seizures and partial onset seizures.
Topiramate is also used to prevent migraine headaches but not to relieve the pain
of migraine headaches when they occur.                MedlinePlus, Topiramate,
https://medlineplus.gov/druginfo/meds/a697012.html (last visited 3/21/2021).
                                         19
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 20 of 33




ramps or stairs, and must avoid all exposure to hazards, the VE testified that the

person could perform Plaintiff’s past relevant work as a customer-service clerk and

that the person could perform other work that exists in significant numbers in the

national economy, such as the jobs of grocery bagger, hand packager, and dining

room attendant. [R47-48].

V.    ALJ’S FINDINGS

      The ALJ made the following findings of fact and conclusions of law:

      1.    The claimant meets the insured status requirements of the
            Social Security Act through December 31, 2020.

      2.    The claimant has not engaged in substantial gainful activity
            since August 9, 2016, the alleged onset date (20 CFR 404.1571
            et seq., and 416.971 et seq.).

      ...

      3.    The claimant has the following severe impairment: obesity and
            seizure disorder (20 CFR 404.1520(c) and 416.920(c)).

      ...

      4.    The claimant does not have an impairment or combination of
            impairments that meets or medically equals the severity of one
            of the listed impairments in 20 CFR Part 404, Subpart P,
            Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526,
            416.920(d), 416.925 and 416.926).

      ...

      5.    After careful consideration of the entire record, the undersigned
            finds that the claimant has the residual functional capacity to
            perform medium work as defined in 20 CFR 404.1567(c) and

                                      20
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 21 of 33




             416.967(c) except that she must avoid climbing ladders, ropes
             or scaffolding. The claimant is limited to no more than frequent
             climbing of ramps and stairs, kneeling, crouching, crawling,
             balancing or stooping. She should avoid all exposure to hazards.

      ...

      6.     The claimant is capable of performing past relevant work as a
             customer service clerk. This work does not require the
             performance of work-related activities precluded by the
             claimant’s residual functional capacity (20 CFR 404.1565 and
             416.965).

      ...

      7.     The claimant has not been under a disability, as defined in the
             Social Security Act, from August 9, 2016, through the date of
             this decision (20 CFR 404.1520(f) and 416.920(f)).

[R19-28].

      With regard to Plaintiff’s epilepsy, the ALJ explained that Plaintiff’s seizure

disorder did not meet the requirements of Listing 11.02, “as convulsive epilepsy

does not occur at least once a month in spite of three months treatment.” [R22].

The ALJ then explained that “progress notes show that [Plaintiff was] consistently

non-compliant with medication”:       a treatment note from January 23, 2017,

indicated that Plaintiff had been prescribed Oxtellar and Vimpat and that Plaintiff’s

husband reported that seizures were better controlled when she took the

combination of medication but that Plaintiff lost her insurance and mainly used

Vimpat samples; in June 2017, Plaintiff complained of having two seizures but

                                       21
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 22 of 33




indicated that she had been out of medication for two days; and in July 2017,

Plaintiff reported having a breakthrough seizure when she ran out of oxcarbazepine.

[R22]. The ALJ noted that Plaintiff indicated that she had some difficulty getting

medication because she lacked health insurance and her doctor did not always have

samples available; that she had been given a medication discount card; and that she

occasionally used marijuana because it had been suggested to her by an epilepsy

group. [R23, 40]. The ALJ further observed that treatment notes indicated that

Plaintiff smoked marijuana daily at least through July 2017 and had an arrest for

possession; that she missed an ambulatory EEG appointment because she slept

through it; that Plaintiff did not start topiramate, split Vimpat, or timely get blood

work as directed in early 2018; and that in early 2018, she had gone thirty-five days

without a grand mal seizure and had been having her “usual” catamental seizure

during her menstrual cycle. [R20, 23-24]. The ALJ then went on to explain that

she found Plaintiff’s statements regarding her condition to be less than fully

credible because she had failed to undergo recommended testing; intracranial

imaging was normal; the record showed that Plaintiff’s seizures were under control

unless she missed her medication, yet she was repeatedly noncompliant with

medication and recommended dosages; and the record did not reflect any follow-up



                                        22
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 23 of 33




regarding the correlation between Plaintiff’s menstrual cycle and seizure activity.

[R25].

VI.   CLAIMS OF ERROR

      Plaintiff alleges that the ALJ improperly held Plaintiff’s noncompliance with

medication against her, which caused the ALJ to erroneously conclude that

Plaintiff’s condition was not equal to the Listing of Impairments for epilepsy,

specifically Listings 11.02(A) and (B). 15        [Doc. 10 at 9-14 (referring to

20 C.F.R. pt. 404, subpt. P., app. 1, § 11.02(A), (B))].

      The Listing of Impairments in Appendix 1 of Subpart P of Part 404 of

Title 20 of the Code of Federal Regulations describes for each of the major body

systems impairments that are considered to be severe enough to render an

individual disabled. 20 C.F.R. §§ 404.1525(a), 416.925(a). As noted above, at the

third step of the five-step disability evaluation process, the ALJ must determine

whether a claimant’s impairments meet or equal one of the Listings and meet the

duration requirement. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii); see




      15
            Plaintiff does not allege any other errors and thus has waived any other
challenges she might have asserted. See Sanchez v. Comm’r of Soc. Sec.,
507 Fed. Appx. 855, 856 n.1 (11th Cir. Feb. 8, 2013) (per curiam) (holding that
claimant waived certain arguments by not expressly challenging the ALJ’s
findings).
                                        23
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 24 of 33




supra Part II. If a claimant meets or equals a Listing, then she is disabled.

20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).

      A claimant meets a Listing if she has a diagnosis included in the Listings and

provides medical reports documenting that her conditions meet the specific criteria

in the Listings.    Wilson v. Barnhart, 284 F.3d 1219, 1224 (11th Cir. 2002)

(per curiam) (citing 20 C.F.R. § 404.1525(a)-(d)). A claimant equals a Listing if

the medical findings show an impairment at least equal in severity and duration to

the criteria set out in the Listing most like the claimant’s impairment. Sullivan v.

Zebley, 493 U.S. 521, 531 (1990) (citing 20 C.F.R. § 416.926(a)); Wilson,

284 F.3d at 1224 (citing 20 C.F.R. § 404.1526(a)).

      Within the context of the Social Security regulations, “epilepsy” is defined

as “a pattern of recurrent and unprovoked seizures that are manifestations of

abnormal electrical activity in the brain.”16 20 C.F.R. pt. 404, subpt. P., app. 1,

§ 11.00(H)(1), 81 Fed. Reg. at 43054.        Under Listing 11.02, “the degree of

impairment is determined by considering the type, frequency, and duration of the



      16
             For the purposes of this Order, the Court refers to the Listings effective
at the time Plaintiff filed her applications for benefits. See Rev. Med. Criteria for
Evaluating Neurological Disorders, 81 Fed. Reg. 43,048, 2016 WL 3551949
(July 1, 2016) (rule effective September 29, 2016); see also Rev. Med. Criteria for
Evaluating Neurological Disorders; Correction, 82 Fed. Reg. 39,664,
2017 WL 3589390 (Aug. 22, 2017) (correcting inadvertently omitted reference).
                                        24
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 25 of 33




claimant’s seizures.” Bellew v. Acting Comm’r of Soc. Sec., 605 Fed. Appx. 917,

920 (11th Cir. May 6, 2015) (citing 20 C.F.R. pt. 404, subpt. P., app. 1, § 11.00(A)).

Listing 11.02(A) requires proof of “[g]eneralized tonic-clonic seizures[17] . . . ,

occurring at least once a month for at least 3 consecutive months.”

20 C.F.R. pt. 404, subpt. P., app. 1, § 11.02(A), 81 Fed. Reg. at 43056.

Listing 11.02(B) requires proof of “dyscognitive seizures[18] . . . , occurring at least

once a week for at least 3 consecutive months.”                     Id. § 11.02(B),

81 Fed. Reg. at 43056. Only generalized tonic-clonic seizures and dyscognitive

seizures are counted under § 11.02.19 Id. § 11.00 (H)(4)(e), 81 Fed. Reg. at 43054.




      17
             The Social Security regulations state that “generalized tonic-clonic
seizures” are characterized by loss of consciousness accompanied by sudden
muscle tensing causing the person to lose postural control, followed by convulsions.
20 C.F.R. pt. 404, subpt. P., app. 1, § 11.00(H)(1)(a), 81 Fed. Reg. at 43054.
“Tongue biting and incontinence may occur during generalized tonic-clonic
seizures, and injuries may result from falling.” Id.
      18
             According to the regulations, “dyscognitive seizures are characterized
by alteration of consciousness without convulsions or loss of muscle control.”
20 C.F.R. pt. 404, subpt. P., app. 1, § 11.00(H)(1)(b), 81 Fed. Reg. at 43054. Blank
staring, change of facial expression, and automatisms such as lip smacking,
chewing, swallowing, gestures, or verbal utterances, may occur during the seizure.
Id. A dyscognitive seizure may also progress into a generalized tonic-clonic
seizure. Id.
      19
            Other types of seizures are evaluated under the Listings for Mental
Disorders, § 12.00. 20 C.F.R. pt. 404, subpt. P., app. 1, § 11.00(H)(4)(e),
81 Fed. Reg. at 43054.
                                         25
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 26 of 33




      Under both subsections (A) and (B), the claimant must present

documentation containing at least one detailed description of her typical seizures

by someone who has observed them, preferably a medical professional.

Id. § 11.00(H)(2), 81 Fed. Reg. at 43054. If the claimant experiences more than

one type of seizure, a description of each type is necessary. Id. § 11.00(H)(2),

81 Fed. Reg. at 43054. The claimant must also show that the symptoms persist

“despite adherence to prescribed treatment,” id. §§ 11.00(C), (H)(4), 11.02(A), (B),

81 Fed. Reg. at 43052, 43054, 43056, although noncompliance may be excused for

“good reason,” such as when treatment is very risky due to its consequences or

unusual nature or the claimant is “unable to afford prescribed treatment [she is]

willing to accept, but for which no free community resources are available,”

id. § 11.00(H)(4)(d), 81 Fed. Reg. at 43054 (further providing that the

Commissioner will follow 20 C.F.R. §§ 404.1530(c) and 416.930(c) when

determining whether a claimant has good reason for failing to adhere to prescribed

treatment).

      In her allegations of error, Plaintiff contends that in her decision, “the ALJ

[did] not dispute the frequency of [Plaintiff’s] seizures” but that she then

improperly determined that the § 11.02 criteria were not met because Plaintiff was

“consistently non-compliant with medication.” [Doc. 10 at 10 (citing [R22])].

                                       26
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 27 of 33




Plaintiff concedes that the ALJ acknowledged that Plaintiff’s testimony that her

lack of health insurance made it difficult for her to obtain her medications and that

her doctor did not always have samples available, [id. at 10, 14 (citing [R22, 23])],

but she argues that it was the Commissioner’s burden to show that Plaintiff’s

poverty did not justify her noncompliance, [id. at 13 (citing Dawkins v. Bowen,

848 F.2d 1211, 1214 n.8 (11th Cir. 1988))]; that the ALJ’s decision does not

determine whether Plaintiff simply could not afford her medications, despite

receiving some samples and what Plaintiff characterizes as a “pitiful”

manufacturer’s discount, [Doc. 10 at 7, 14 (citing [R40, 206])]; and thus that the

Commissioner failed to meet the Agency’s burden.

      In response, the Commissioner argues that the ALJ did not conclude that

Plaintiff was not disabled based on noncompliance with prescribed treatment and

that she instead properly found that Plaintiff’s testimony that her poverty caused

her to be unable to afford her prescriptions was not credible and thus that Plaintiff

was unable to satisfy Listing 11.02. [Doc. 11 at 14 (citing Mack v. Comm’r of Soc.

Sec., 420 Fed. Appx. 881, 882-83 (11th Cir. Mar. 22, 2011); Ellison v. Barnhart,

355 F.3d 1272, 1275 (11th Cir. 2003))]. Specifically, the Commissioner contends

that Plaintiff failed to demonstrate that she had convulsive episodes at the

frequency required by Listing 11.02 when she was compliant with medication; that

                                       27
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 28 of 33




substantial evidence, including evidence of daily marijuana use and repeated

compliance failures unrelated to finances, supports the ALJ’s determination that

Plaintiff’s noncompliance with medication was not excusable; and that Plaintiff

therefore has failed to establish reversible error. [Id. at 6-15 (citing [R22, 25, 38-42,

95, 334, 336, 457, 475-81, 484])]. The Commissioner additionally argues that

Plaintiff challenged only the ALJ’s step-three finding and thus has failed to prove

that she had limitations in excess of the RFC or that she could not perform the jobs

identified by the vocational expert. [Id. at 14-15 & n.5].

      In reply, Plaintiff contends that the Commissioner’s compliance argument

misses the point: if Plaintiff cannot afford medication, she cannot be faulted for

the fact that there was no consistently medicated period during which to observe

the frequency of her seizures. [Doc. 12 at 1-2]. She also argues that the record

shows that she was not willfully noncompliant, based on her testimony that the

medication cost approximately $900 per month, that the discounts only amounted

to $5 to $10, and that her neurologist did not always have samples available.

[Id. at 2 (citing [R40])]. She further contends that the Commissioner’s argument

that her marijuana use belies her poverty claims is an impermissible post-hoc

rationalization, is based on facts not in evidence, and disregards Plaintiff’s hearing

testimony that she no longer used it. [Doc. 12 at 2 (citing [R40])].

                                         28
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 29 of 33




      After careful consideration of the arguments, the record, and the ALJ’s

decision, the Court finds no reversible error. As an initial matter, the Court finds

lacking from Plaintiff’s argument any showing that she has presented or can present

required evidence that her seizures were of the nature required under Listing 11.02,

regardless of whether she should be excused for her noncompliance with

medication. Because a claimant is conclusively presumed to be disabled if she

satisfies a Listing, 20 her evidentiary burden is heavy: where a claimant alleges that



      20
              For this reason, even if the Commissioner is correct in arguing that the
ALJ properly found that Plaintiff failed to prove that she had limitations in excess
of the RFC or that she could not perform the jobs identified by the vocational expert,
such findings would not render a step-three error harmless. See Albra v. Acting
Comm’r of Soc. Sec., 825 Fed. Appx. 704, 709 (11th Cir. Sept. 8, 2020) (declining
to determine whether a step-five error was harmless because the ALJ had reversibly
erred at step three); Nichols v. Colvin, No. 1:14CV536, 2015 WL 4656484, at *8
(M.D.N.C. Aug. 5, 2015) (“The mere fact that an ALJ properly found a claimant
capable of past work at step four or of other work at step five does not render an
error at step three harmless.”); Vest v. Colvin, No. 5:13CV00067,
2014 WL 4656207, at *27 (W.D. Va. Sept. 16, 2014) (same); Cashin v. Colvin,
No. 1:12 CV 909, 2013 WL 3791439, at *6 (N.D. Ohio July 18, 2013) (explaining
that failure to provide analysis of the plaintiff’s fibromyalgia at step three was not
harmless error “because the Social Security regulations state that if a person’s
impairments meet or equal a Listing, she is disabled . . . and would be entitled to
benefits with no further analysis required”); Mulvenna v. Sullivan,
796 F. Supp. 325, 335 (N.D. Ill. 1992) (explaining that step-five analysis could
only render a step-three error harmless “if that analysis actually covered the bases
that would have been required at step 3”); but see Yost v. Astrue, No. 11 C 1423,
2012 WL 2814373, at *12 n.9 (N.D. Ill. July 10, 2012) (stating in dicta that “any
error at Step 3 would have been harmless since the ALJ continued on in the
                                        29
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 30 of 33




she has an impairment that meets or equals a Listing, she must present specific

medical findings showing how her impairment meets or equals each of the Listing’s

requirements. Sullivan v. Zebley, 493 U.S. 521, 530 (1990); Wilkinson ex rel.

Wilkinson v. Bowen, 847 F.2d 660, 662 (11th Cir. 1987) (per curiam); Bell v. Bowen,

796 F.2d 1350, 1353 (11th Cir. 1986). Despite this heavy burden, Plaintiff has not

pointed to documentation containing at least one detailed description of her typical

seizures by someone who has observed them, as required under § 11.00(H)(2), [see

generally Docs. 10, 12], and thus has not provided evidence sufficient under the

regulations to establish that her seizures are the generalized tonic-clonic seizures

or dyscognitive seizures addressed in Listings 11.02(A) and (B), see

20 C.F.R. pt. 404, subpt. P., app. 1, § 11.00 (H)(4)(e), 81 Fed. Reg. at 43054. While

the ALJ may not have disputed the frequency of the seizures, [see Doc. 10 at 10

(citing [R22])], this hardly establishes that the ALJ found that Plaintiff’s seizures

were of the type and frequency required under Listing 11.02(A) or (B), as Plaintiff

contends, or that the record contains the detailed descriptions of Plaintiff’s seizures

that would have enabled her to do so.         See O’Neal v. Comm’r of Soc. Sec.,

614 Fed. Appx. 456, 459 (11th Cir. June 10, 2015) (finding no reversible error



sequential analysis and his finding at Step[] 5 is sufficient to substantiate his
determination that Plaintiff is not disabled”).
                                        30
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 31 of 33




where the plaintiff failed to establish that he met the requirements found in the

diagnostic description in the relevant Listing’s introductory paragraph); Bellew,

605 Fed. Appx. at 922 (finding no reversible error where no opinion from an

acceptable medical source established that the claimant’s impairments were

equivalent in severity to the Listings at issue). Consequently, even if the Court

were to find that the ALJ erred in her consideration of Plaintiff’s noncompliance

with medication, there is no basis for finding that § 11.00(H)(2) was satisfied and

thus that Plaintiff could have shown that her condition met or was equal to

Listing 11.02(A) or (B). It therefore appears that any error the ALJ might have

made in considering Plaintiff’s noncompliance with medication in her Listings

analysis would be harmless.

      Moreover, the undersigned finds that the ALJ did not err in her analysis of

Plaintiff’s noncompliance. To Plaintiff’s point, it is true that “when an ALJ relies

on noncompliance as the sole ground for the denial of disability benefits, and the

record contains evidence showing that the claimant is financially unable to comply

with prescribed treatment, the ALJ is required to determine whether the claimant

was able to afford the prescribed treatment.” Ellison, 355 F.3d at 1275; accord

Mack, 420 Fed. Appx. at 882-83; Dawkins, 848 F.2d at 1213-14 & n.8. It is also

true that the ALJ did not make an express finding that Plaintiff was able to afford

                                       31
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 32 of 33




treatment.   [See generally R17-28].     Be that as it may, the decision makes

abundantly clear that the ALJ considered Plaintiff’s allegations that poverty

prevented her from taking her medication as prescribed and determined that

Plaintiff was in fact able to afford her medication: the ALJ noted that Plaintiff had

lost her insurance, that she mainly used Vimpat samples, and that her doctor did

not always have samples available, but that the medication manufacturer had given

Plaintiff a discount card and that Plaintiff also used marijuana. [R22-23]. The

record bears this out: at the hearing before the ALJ, Plaintiff testified that it was

Vimpat that she had difficulty getting, [R40], yet Dr. Syed’s records show that

Plaintiff had been approved for free Vimpat through UCB by July 24, 2017, [R484],

and while Plaintiff was reporting to Dr. Syed that she was running out of

medication due to poverty, [R334-35 (1/23/2017); R336, 475 (6/24/2017); R484

(7/24/2017)], she was at the same time also reporting daily marijuana use,

[R299-300 (8/24/2016); R287 (10/19/2016); R316 (7/6/2017)]. The ALJ also

noted a number of compliance issues that had nothing to do with poverty: Plaintiff

missed an EEG appointment because she slept through it, [R23, 334, 336], and in

early 2018, she failed to follow her physician’s recommendations to start

topiramate, split Vimpat, and timely get blood work as directed in early 2018,

[R24, 457-58]. The record also shows that Plaintiff was repeatedly noncompliant

                                       32
  Case 1:19-cv-03938-AJB Document 25 Filed 03/22/21 Page 33 of 33




with Keppra before she lost her job and her insurance. [R411, 414]. For these

reasons, the undersigned concludes that the ALJ did not err in finding that

Plaintiff’s noncompliance with treatment was not excused by poverty.

VII. CONCLUSION

      In conclusion, the Court AFFIRMS the final decision of the Commissioner.

      The Clerk is DIRECTED to enter final judgment in favor of the

Commissioner.

      IT IS SO ORDERED and DIRECTED, this 22nd day of March, 2021.




                                     33
